      Case 4:21-cv-00581 Document 8 Filed on 05/04/21 in TXSD Page 1 of 5



                            THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


DISH NETWORK L.L.C.,                             §
                                                 §    CIVIL ACTION NO. 4:21-CV-00581
               Plaintiff,                        §
                                                 §
vs.                                              §
                                                 §
DOES 1-3, d/b/a Elahmad.com,                     §
                                                 §
               Defendants.                       §

                 PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO
                     IDENTIFY AND SERVE DEFENDANT DOES
       In accordance with Federal Rules of Civil Procedure 4(f), 4(m) and 6(b), Plaintiff DISH

Network L.L.C. (“DISH”) requests a 90-day extension of time to identify and serve process on

Defendant DOES 1-3 (“Defendants”).

                                    I.      INTRODUCTION

       DISH brought this suit against Defendants on February 24, 2021, based on their

Elahmad.com website (the “Elahmad Website”) that is providing access to Arabic language

television channels exclusively licensed to DISH in the United States (the “Protected Channels”).

(Dkt. 1, Compl. ¶¶ 1, 4, 9-3.) Defendants are not authorized by DISH to transmit, distribute, or

publicly perform the Protected Channels in the United States. (Id. ¶ 13.) Yet Defendants own
and operate the Elahmad Website, which allows users in the United States to watch unauthorized

streams of the Protected Channels. (Id. ¶ 14.) Defendants’ wrongful acts infringe DISH’s

exclusive rights to domestically distribute and publicly perform the television programming that

airs on the Protected Channels. (Id. ¶¶ 9-23.)

       Defendants are individuals or entities that own and operate the Elahmad Website. (Id. ¶

4.) At the time of filing, DISH was unaware of the true names of Defendants because they

concealed their identities through the use of a domain registration proxy service. (Id.) To ascertain

Defendants’ identities, DISH requested leave to issue subpoenas on third-party service providers

that Defendants used to operate and promote their Elahmad Website. (Dkt. 3.) These service
      Case 4:21-cv-00581 Document 8 Filed on 05/04/21 in TXSD Page 2 of 5




providers include Namecheap, Inc.; The Endurance International Group, Inc.; CloudFlare, Inc.;

Criteo Corp.; Facebook, Inc.: Twitter, Inc.; Pinterest, Inc.; GitHub, Inc.; Google LLC, and

Microsoft Corporation. (Dkt. 3-1 at 1.) On April 6, 2021, the Court granted DISH leave to serve

subpoenas on these service providers and other third parties identified in their responses that are

reasonably likely to have identifying information concerning Defendants. (Dkt. 7.)

       The same day on April 6, 2021, DISH issued subpoenas to the forgoing service providers,

requesting, among other things, that they provide information sufficient to identify Defendants’

names and addresses. (Declaration of Stephen M. Ferguson [Ferguson Decl.] ¶¶ 2-11, Exs. 1-10.)
DISH received some information in response to its subpoenas, but not all service providers have

responded. (Id. ¶¶ 2-11.) And although this information has helped DISH make progress in

identifying Defendants, additional time is needed for five of the service providers to provide the

information requested in the subpoenas and for DISH to amend its Complaint and serve

Defendants. Accordingly, under the circumstances, a 90-day extension is warranted.

                            II.    ARGUMENT & AUTHORITIES
       A.      Extending the Service Deadline Requires a Showing of Good Cause.
       Although the Federal Rules prescribe a time limit of 90 days to serve the defendant after a

complaint is filed, that deadline does not apply to service on a defendant in a foreign country. See

Fed. R. Civ. P. 4(m) advisory committee’s note (1993) (“It may be noted that the presumptive time

limit for service under subdivision (m) does not apply to service in a foreign country.”). The

exclusion of service in a foreign country from the presumptive 90-day time limit “[i]s reasonable,

and helps to counterbalance the complex and time-consuming nature of foreign service of

process.” Kim v. Mohn, 909 F. Supp. 474, 480 (S.D. Tex. 1995).

       Rule 4(m) requires the Court to extend the time for service if DISH shows good cause. See

Lindsey v. U.S. R.R. Ret. Bd., 101 F.3d 444, 446 (5th Cir. 1996) (noting that if good cause is shown,

courts “shall extend the time for service for an appropriate period”) (quoting Fed. R. Civ. P. 4(m)).

To establish good cause, DISH need only demonstrate “as much as would be required to show

excusable neglect, as to which simple inadvertence or mistake of counsel or ignorance of the rules

                                                 2
      Case 4:21-cv-00581 Document 8 Filed on 05/04/21 in TXSD Page 3 of 5




usually do not suffice.” Id. And when service is to be effected in a foreign country, the Fifth

Circuit has instructed that a “flexible due diligence standard” should apply when deciding whether

or not to grant an extension. Lozano v. Bosdet, 693 F.3d 485, 488, 491 (5th Cir. 2012) (reversing

district court’s dismissal for failure to timely serve foreign defendants even after two prior

extensions had already been granted). Even in the absence of good cause, a district court has

discretion to extend the time for service of process. Thrasher v. City of Amarillo, 709 F.3d 509,

511 (5th Cir. 2013) (citing Millan v. USAA Gen. Indem. Co., 546 F.3d 321, 325 (5th Cir. 2008)).
       B.      Good Cause Exists for a 90-day Extension Because Defendants are Believed to
               Reside in Germany, DISH has Made Progress in Identifying Defendants
               through Subpoenas, and Additional Time is Needed.
       Good cause exists to allot an additional 90 days to serve Defendants. DISH wasted no time

in issuing subpoenas to third-party service providers that Defendants were using to operate and

promote their Elahmad Website. DISH’s Motion for Leave to Conduct Expedited Discovery was

granted on April 6, 2021 (Dkt. 7), all ten subpoenas were issued on April 6, 2021, and all were

served on the respective service provider no later than April 15, 2021. 1 (Ferguson Decl. ¶¶ 2-11,

Exs. 1-10.)

       There is reason to believe that Defendants reside in Germany. Namecheap, Inc. is the

current registrar of the Elahmad.com domain, and it provided information identifying an individual

residing in Germany as the account holder. (Id. ¶ 2.) The Endurance International Group, Inc. or

one of its businesses is the former registrar of the Elahmad.com domain, and it also provided

information identifying an individual residing in Germany as the account holder. (Id. ¶ 3.) And

GitHub, Inc., although not providing a name and physical address, responded by verifying that

Defendants created and logged into their GitHub account using IP addresses that are located in

Germany. (Id. ¶ 4.)

       Five of the subpoena recipients have not provided substantive responses to DISH’s

subpoenas. Facebook, Inc.; Twitter, Inc.; Pinterest, Inc.; Google LLC; and Microsoft Corporation

1
 Four were served on April 7, 2021; four were served on April 8, 2021; one was served on April
13, 2021; and one was served on April 15, 2021. (Ferguson Decl. ¶¶ 2-11, Exs. 1-10.)
                                                3
      Case 4:21-cv-00581 Document 8 Filed on 05/04/21 in TXSD Page 4 of 5




each objected to the subpoenas, but confirmed that they would produce responsive documents after

they provided notice to the account holders and gave them an opportunity to file objections with

the relevant court. (Id. ¶¶ 7-11.)

       Although DISH has made progress from the subpoena responses in ascertaining

Defendants’ identities, a 90-day extension is warranted for three reasons. First, Facebook, Inc.;

Twitter, Inc.; Pinterest, Inc.; Google LLC; and Microsoft Corporation should be given additional

time to respond. Second, it is likely DISH will be required to effect service in Germany and courts

routinely grant extensions in cases where service is required to take place in a foreign country.
See, e.g., Lozano, 693 F.3d at 486, 490-91; Flock v. Scripto-Tokai Corp., No. Civ. A.H.–00-3794,

2001 WL 34111630, at *7 (S.D. Tex. July 23, 2001) (denying motion to dismiss and granting

plaintiff a 90-day extension to serve defendants in Mexico). Finally, such an extension is

especially reasonable here because DISH must also amend its complaint and secure summons for

each individual defendant prior to serving them.

                                     III.   CONCLUSION

       For the foregoing reasons, the Court should grant DISH a 90-day extension, or until August

23, 2021, to serve Defendants. The Court may also want to continue the initial pretrial and

scheduling conference set for May 14, 2021 at 9:30 am because Defendants have not been served

and the parties have been unable to confer as required by Federal Rules of Civil Procedure 26(f).

(Dkt. 4.)

Dated: May 4, 2021                                     Respectfully submitted,

                                                       HAGAN NOLL & BOYLE LLC

                                                       By: /s/ Stephen M. Ferguson
                                                       Stephen M. Ferguson (attorney-in-charge)
                                                       Texas Bar No. 24035248
                                                       Southern District of Texas Bar No. 614706
                                                       Two Memorial City Plaza
                                                       820 Gessner, Suite 940
                                                       Houston, Texas 77024
                                                       Telephone: (713) 343-0478
                                                       Facsimile: (713) 758-0146

                                                   4
Case 4:21-cv-00581 Document 8 Filed on 05/04/21 in TXSD Page 5 of 5




                                     Joseph H. Boyle (of counsel)
                                     Texas Bar No. 24031757
                                     Southern District of Texas Bar No. 30740

                                     Counsel for Plaintiff DISH Network L.L.C.




                                 5
